—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated May 16, 1995, the petitioner appeals from an order of the Supreme Court, Kings County (Feinberg, J.), dated January 24, 1996, which denied the petition and granted the respondent’s cross motion to dismiss the proceeding.
Ordered that the order is modified by adding a provision thereto confirming the arbitration award pursuant to CPLR 7511 (e); as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the petition to vacate the arbitration award. The award was not irrational, and the petitioner has not demonstrated any basis for vacatur (see, Matter of Petrofsky [Allstate Ins. Co.], 54 NY2d 207, 210; Matter of Bamond [Nationwide Mut. Ins. Co.], 75 AD2d 812, 813, affd 52 NY2d 957). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.